Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s amendment and response filed 10/7/20 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant’s election without traverse of Group VI (claims 30-41) in Applicant’s response filed 2/13/20.

Claims 30 and 32-41 are presently being examined.  

3.  Applicant is reminded that the use of the terms MANABODY and GENEART, which are trade names or marks used in commerce, have been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 30 and 32-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 10/7/20.  

Applicant has broadly claimed a method of selecting from a nucleic acid library an scFv or Fab or T cell receptor (TCR) that specifically binds to a complex of an HLA molecule, 2m and a first form of a peptide portion of a protein, wherein the first form comprises a mutant residue, and wherein the mutant residue is in an intracellular epitope of the protein, wherein the scFv or Fab or TCR does not specifically bind to the HLA when the HLA is not in the said complex, and wherein the scFV or Fab or TCR does not specifically bind to the wild-type peptide when complexed to the HLA, the method comprising a step of:
positively selecting for the scFv, Fab or TCRs that bind to the complex in the presence of a competitor complex that comprises a second form of the peptide portion bound to HLA, wherein the second form is selected from the group consisting of the wild-type peptide and a peptide with a different mutant residue than the first form, and including the limitations of the dependent claims.   

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

As such, the claims encompass using ingredients that are not known until one of skill in the art performs experimentation to discover them, i.e., the mutant intracellular peptide epitope/HLA/2m complexes not known.  In the face of extremely large and structurally diverse genus’ thereof, the specification does not disclose a representative number of these ingredients to be used in the claimed method.  

In addition, there is no absolute structure function relationship between the primary sequence of a peptide and the HLA molecule to which it binds; each candidate peptide, even if predicted by an algorithm, is only a potential HLA binding peptide and must be tested to determine if it binds. In addition, in order for a peptide to be an “epitope”, it must as a prerequisite bind to an HLA molecule, but it must also stimulate/induce production of a cognate particular peptide/HLA-restricted T cell in vivo. Consequently, as pertains to the issue of the mutant intracellular peptide epitope/HLA complexes, the specification does not disclose sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function for the mutant peptide epitope and the ability to bind to HLA class I/2m because there is no absolute structure/function relationship between the primary sequence of a peptide and the HLA to which it binds (as the presence of “anchor residues” at certain positions in a peptide is not a guarantee for binding to an HLA class I molecule, and as other amino acid residues in the peptide make a positive or negative contribution overall to binding capability).  In addition, for a mutant peptide from a mutant protein to be an “epitope” of the protein, it must induce a T cell in vivo, wherein such induction is independent of the primary sequence of the peptide, but is rather dependent not only on quantitative characteristics of binding to a particular HLA class I molecule, but also on factors intrinsic in vivo to particular individuals, and to particular individuals having different conditions or stages of conditions (e.g., HLA class I expression, 2m expression, T cell repertoire, compartmental immune milieus).  

Neither the specification, nor the art provide a representative number of intracellular epitopes of a protein that bind to an HLA class I molecule (i.e., an HLA class I heavy chain, 2m light chain and the peptide epitope that can bind in the binding groove formed by a properly folded class I heavy chain alpha 1 and alpha 2 domains).  

The specification discloses that the HLA molecule which is used to present peptide with a mutant residue may be from any HLA gene (A, B, C,E, F, and G) and allele of those genes ([39]).  One of skill in the art was aware that the HLA system is highly polymorphic and that most of the polymorphism resides within the HLA peptide binding groove.
 
Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are approximately 9,437 HLA class I alleles (i.e., those MHC heavy chains that bind to 2m, and comprise a peptide binding groove).  

The specification discloses that the intracellular epitope of the protein may derive from any number of intracellular proteins, including from the universe of point mutations found in intracellular proteins from tumors of different individuals. The following portions of the specification establish that the genus of said epitope peptides is extremely large and structurally diverse.

The specification discloses that non-limiting examples of intracellular proteins which may be targeted by the binding molecules (TCRs, scFvs or Fabs) include EGFR, KRAS, NRAS, HRAS, p53, PIK3CA, ABL1, beta-catenin, and IDH1/2 ([36]).  The specification further discloses that mutations in oncogenes and tumor suppressor genes drive tumorigenesis and their protein products form therapeutic targets that are absent from normal cells; however, nearly all such mutant epitopes lie in the interior of the cells, either in the cytoplasm or nucleus, complication immunotherapies directed against the mutants.  The scFv, Fab or TCRs described in the specification recognize HLA class I/2m/mutant peptide complexes on the surface of the tumor cells ([35], [08]). The specification further discloses that in addition, the method may be used also for proteins having passenger mutations (not drivers of carcinogenesis) as well as for other proteins that are the product of somatic mutagenesis or which are expressed on cell surfaces as the result of somatic mutagenesis ([35]).  The specification discloses that even a private or personal disease specific mutation coding for an epitope that is intracellular may be the target of an scFv, Fab or TCR ([36]).  

The specification discloses that 10%-20% of epitopes created by mutant genes in cancers (referred to as MANAs for Mutation-Associated Neo-Antigns) are predicted to bind to common HLA types, and examples of T cells that can bind to such HLA peptide complexes have been found in patients as well as in experimental animals ([04]). The specification cites references for this latter teaching. The specification discloses that the majority of T cell responses generated in vivo against MANAs are “private”, i.e., directed against mutant epitopes encoded by passenger mutations that are present in cancers of individual patients but are not commonly found in patients and do not drive neoplastic growth; binding molecules that target these private epitopes are useful for treatment of individual patients harboring the particular MANA ([05]).  

The aforementioned references for examples of HLA/MANA peptide complexes includes Castle et al (Canc. Res. 2012, 72(5): 1081-1091, IDS reference), Gubin et al (Nature, 2014, 515: 577-581, IDS reference), Abrams et al (Semin. Oncol. 1996, 23(1): 118-134, abstract only provided as an IDS reference), and Rahma et al (J. Transl. Med. 2014, 12: 55, IDS reference), the teachings of which are enunciated below.  

Castle et al teach that at first approach, human cancers carry 10s to 100s of non-synonymous mutations, shared mutations are rare and the great majority of mutations are patient specific. Castle et al teach mutations in about 962 intracellular proteins in cancers in vivo, long peptides from 50 of these proteins were chosen for immunogenicity studies in mice (i.e., mice do not possess HLA class I molecules, but rather possess MHC class I molecules, and the peptides were assessed for their ability to induce T cells in the mice) with the result that 16/50 peptides elicited T cell responses in mice.  Castle et al teach that human cancers carry on average 100-200 nonsynonymous mutations and that another group predicted that there are 40 to 60 HLA class I restricted peptide epitopes per patient derived from tumor-specific somatic mutations.  Said reference further teaches that every patient’s tumor bears a highly individual mutation signature, and more than 95% of mutations are unique and patient specific, requiring profiling of each patient’s tumor to determine the unique mutation signature for each patient (see entire reference, especially paragraph spanning columns 1-2 on page 1084, in vivo testing section, Table 1, last paragraph of reference).

The teachings of Castle et al are a plan for determining mutated peptides from these mutated proteins in individual cancer patients that can bind to an HLA class I molecule and when in complex, can stimulate a T cell.  Castle et al do not provide a teaching of which peptides from which proteins bind to one of the approximately 9,000 different HLA class I molecules that are present in humans.

Gubin et al teach predicting peptides from mutant tumor associated proteins that can potentially bind to a mouse MHC class I molecule, and to determine which peptides bind and which complexes of MHC I/peptide can react with a T cell.  

Gubin et al do not teach mutated peptides from mutated proteins that can bind to one of over about 9,000 different human HLA class I molecule and bind to a TCR.  

The abstract of Abrams et al provided by Applicant as an IDS reference teaches that Kras, Hras and Nras have point mutations found in a wide diversity of human cancers, typically with various mutations at positions 12, 13, 59 or 61, and that in vitro stimulation of human T cells from some normal individuals or cancer patients with mutant ras peptides results in expansion of T cells; however, the abstract does not provide the sequences of these peptides, nor their HLA restriction.  Even, if it did, these would not be representative of the breadth of the genus of mutant peptides that are intracellular epitopes of a mutant protein (i.e., peptides that bind to one of the over 9,000 HLA molecules and when in complex function as an epitope (that is, they induce a CD8+ T cell in vivo).  

Rahma et al teach four mutant Ras 16-mer peptides that were administered to cancer patients; however, the HLA class I types of the patients were not determined.  Thus, one of skill in the art does not know which subsequences, if any, of these 16-mer peptides are produced by antigen processing in vivo, nor to which HLA class I molecules these subsequences bind.

Evidentiary reference Vogelstein et al (Science, 2013, 339: 1546-1558, IDS reference) mirrors the disclosure in the instant specification, describing different types of mutations in the cancer genome landscape.  Said reference teaches “It is not uncommon for one metastatic lesion to have 20 clonal genetic alternations not shared by other metastases in the same patient” and “though several dozen somatic mutations may be present in the breast cancers from two patients, only a small number are in the same genes…even in these driver genes, the actual mutations are often different”, and “typical solid tumors contain 30 to 70 mutations that alter the amino acid sequences of the proteins encoded by the affected genes “(see entire reference, especially page 1553, column 2 at the last full paragraph and column 3 at section “4”, page 1557 at the “Genome-Based Medicine” section).  

Evidentiary reference Segal et al (Canc. Res. 2008, 68(3), 12 pages, IDS reference) teaches that an estimate based upon prediction of 1,152 peptides containing missense mutations previously identified in breast and colorectal cancer indicates that individual cancers accumulate on average about 10 and about 7 novel and unique HLA-A*0201 epitopes, respectively, including genes implicated in the neoplastic process.  Said reference further teaches that it is estimated that individual tumors harbored an average of about 90 amino acid altering mutations. Segal et al emphasize that they have not shown that these peptides are actually expressed in tumor cells, that the protein of origin is processed and presented by the antigen presentation machinery (i.e., that the peptides are processed from the proteins of origin and bind to an HLA-A*0201  molecule) (see entire reference).  

The teachings of this said reference underscore the structural diversity and need for experimentation to determine mutated intracellular peptides of proteins that can be processed by a cell and presented by (bind to) a particular HLA class I molecule and that can when so bound induce a CD8+ T cell in vivo (the art recognize definition of “epitope”).  The evidentiary references and the disclosure in the specification speak to the extremely large size of this said genus, and additionally as pertains to the breadth of the number of different HLA molecules.



HLA-A, -B and –C are classical class I HLA molecules.  The specification discloses 3 mutant peptides based upon one wild type peptide from KRAS protein (one out of the universe of intracellular proteins) that are predicted to bind to one HLA class I molecule HLA-A2 (out of over 9,000 HLA class I molecules), two mutant peptides from the KRAS protein that are predicted to bind to another HLA class I molecule HLA-A3, and one mutant peptide from protein EGFR that is predicted to bind to HLA-A3 ([50]).  There is no disclosure as to whether or not these peptides function as epitopes, i.e., to stimulate a T cell in vivo.  These exemplifications do not constitute a representative number of species of mutated intracellular epitope peptide/HLA class I/2m complexes that are used in the claimed method.

The specification does not disclose any mutated intracellular epitopes that bind to any of the nonclassical HLA class I molecules, HLA-E, -F or –G. 

Evidentiary reference Carosella et al (Blood, 2008, 111(1): 4862-4870, of record) teaches that there are different isoforms of the non-classical class I molecule HLA-G, some of which bind to 2m and some of which do not. Carosella et al teach that HLA-G does not seem to possess significant immune stimulatory functions, but rather binds to NK inhibitory receptors (see entire reference, especially Figure 2 and introduction section).  Thus, the art does not describe any intracellular mutant peptide epitopes of proteins that bind to HLA-G and stimulate a cognate T cell.  In fact, evidentiary reference Apps et al (Trends in Immunol. 2008, 29(7): 313-321, of record) teaches that HLA-G has a highly restricted peptide repertoire and that a role in the presentation of intracellular peptide to T cells is unlikely for HLA-G (see entire reference, especially first paragraph on page 313).  

Evidentiary reference Kraemer et al (Stem Cells Inter. 2015, article ID 346714, pages 1-12, of record) teaches that non-classical class I HLA-E binds canonical (i.e., 9-mer peptides) as well as longer 14-mer to16-mer non-canonical peptides, can inhibit NK cells and can activate CD8+ T cells.  However, Kraemer et al do not teach any sequences of mutated peptide epitopes of intracellular proteins that bind to HLA-E.   

Evidentiary reference NCBI (2016, of record) teaches that non-classical class I HLA-F is mostly localized in the endoplasmic reticulum and Golgi apparatus, with a small amount present at the cell surface in some cell types, contains a divergent peptide binding groove and is thought to bind a restricted subset of peptides for immune presentation (see entire reference).  NCBI (2016) does not teach any sequences of mutated peptide epitopes of intracellular proteins that bind to HLA-F.

Although one of skill in the art could employ methods of discovery to make the ingredients for used in the claimed method, i.e., to ascertain sequences of intracellular proteins that are mutated and peptide subsequences thereof that can function to bind to particular HLA class I molecules and stimulate a CD8+ T cell:



“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, neither the particular HLA class I protein nor the intracellular peptide epitope of the protein that binds the particular HLA class I protein are specified using a chemically defined structure/sequence. 

As such, artisans would reasonably conclude that applicant was not in possession of the genus of all HLA class I/2m/mutated intracellular peptide epitopes of a protein at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed method using said ingredients at the time the instant invention was filed.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Applicant’s arguments have been fully considered but are not persuasive.  Applicant’s said arguments are of record in the amendment and response filed 10/7/20 on pages 10-12.

However, the instant claims are not analogous to the claim in Example 8 of USPTO’s 2008 Written Description guidelines because the instant claims require an ingredient be used in the method, wherein experimentation would have to be engaged in to determine the sequences of mutant intracellular peptide epitopes from an astronomical genus of mutation associated neo antigen proteins and the corresponding HLA molecules from over about 9,000 different HLA molecules that exist, to which they bind.  The recent court decisions cited above make it clear that experimentation is not a defensible basis for establishing adequate written description.  




6.  Applicant’s amendment filed 10/7/20 has overcome the prior rejection of claims 30 and 32-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement.

Applicant has amended the claims to recite that the complex comprises HLA, 2m and a peptide.  

7.  Applicant’s amendment filed 10/7/20 has overcome the prior rejection of claims  30-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9. Claims 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This is a new ground of rejection necessitated by Applicant’s amendment filed 10/7/20.

Claim 32 is indefinite in the recitation of “e. positively selecting for scFv or Fab or T cell receptors that bind to the complex” because it is not clear what is meant, i.e., instant base claim 30 recites more than one complex, i.e., the complex of HLA/2m/mutant peptide, HLA not complexed with the first form of the peptide, complex of HLA/2m/wild-type peptide.

10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.  Claims 30 and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Vogelstein et al (Science, 2013, 339: 1546-1558, IDS reference) in view of Miller et al (PLOS ONE, 2012 7(8): 1-14), WO 03/070752 A2 (IDS reference), and Denkberg et al (J. Immunol. 2002, 169: 4399-4407).    

Changes to this rejection are necessitated by Applicant’s amendment filed 10/7/20.  

Vogelstein et al teach that cancer genomes can be exploited for the development of immunotherapies, that typical solid tumors contain 30 to 70 mutations that alter the amino acid sequences of the proteins encoded by the affected genes, each of these alterations being foreign to the immune system.  Vogelstein et al teach that antibodies or T cells with reactivity to mutant peptides from these protein antigens can be administered as therapeutics.  Vogelstein et al further teach that in order to produce these therapeutics, one must determine that these proteins are expressed, but also that they can be processed and presented in the context of an HLA complex (i.e., that the protein can be processed by the antigen processing machinery in a cell to a peptide that can bind to an HLA molecule and be presented in complex with HLA class I/2m on the cell surface), as most proteins affected by mutations are intracellular and these mutations will not be visible to the immune system unless the mutant residue is presented in the context of an HLA protein. Vogelstein et al teach that using in silico analyses [for prediction of ] binding affinities [of peptide subsequences from mutant proteins to HLA], it was estimated that a typical breast or colorectal cancer contains 7 to 10 mutant proteins [containing mutant subsequences thereof] that can bind to an individual patient’s HLA type.  Vogelstein et al teach that the mutations occur from somatic mutations of cellular proteins. Vogelstein et al teach that besides the goal of producing antibodies or T cells with reactivity to mutant peptides from intracellular mutant proteins [in complex with HLA] for therapeutic purposes, corresponding peptides from mutant proteins can induce antitumor immunity when administered as vaccines and in clinical trials of brain cancer patients immunized against such a mutant peptide, encouraging treatment results were observed.  Vogelstein et al teach the identity of some of these proteins, including KRAS having a G12D mutation (and presumably identical to KLVVVGADGV which is disclosed in the instant specification at [50] with predicted binding to HLA-A2).  Vogelstein et al teach that the mutated peptide can be presented [in complex with an HLA molecule] on the surface of a dendritic cell. (See entire reference, especially “Genome-Based Medicines” section on page 1557 and last full sentence at column 3 on page 1553).  

Vogelstein et al do not teach wherein the antibodies or T cells with specificity for a mutant intracellular epitope of a tumor protein/HLA are selected using a nucleic acid library comprising an scFv or Fab antigen-binding antibody fragment or one comprising a TCR, wherein the binding molecule (a TCR mimic antibody [that is also called a “TCRm” or “TCR-like” antibody in the case of an scFv or Fab]) binds specifically to the complex comprising the mutant peptide, but not one comprising the wild-type peptide, nor to an HLA molecule not in complex with the mutant peptide, or to nominal wild-type peptide.  Vogelstein et al do not teach the steps recited in instant dependent claims 32-35, nor the library types recited in instant dependent claims 36-40, nor that the complex used for positive selection is displayed on the surface of a cell as is recited in instant dependent claim 41.

Miller et al teach a method for construction of a TCR-like mAb Fab phage display library, wherein the Fab comprises specificities that selectively and specifically bind with nM affinity to a complex of an HLA-A2/2m/tumor peptide epitope, but not to a complex having a different peptide, including on cancer cell lines in vitro and in vivo.  Miller et al teach that these TCR-like antibodies are useful for visualizing antigens presented on tumor or diseased cells, for delivering therapeutics in tumor and T cell based diseases, for detecting or visualizing a particular peptide/HLA complex before and after treatment, studying intracellular generation of, trafficking of and stability of the peptide/HLA complex on antigen-presenting cells.  Miller et al teach that their synthetic antibody libraries are advantageous in generating antibodies to HLA-A2/2m/peptide complexes because the library members are not subjected to clonal selection against self-antigens and this feature is coupled with the power of display selection, the binding members can be quickly and efficiently isolated, do not require affinity maturation, have affinity about 1,000 times better affinity than that of TCRs for HLA/peptide complexes, are approximately 100-fold improved over TCR-like monoclonal antibodies produced by classical hybridoma technologies with regard to affinity of binding (see entire reference, especially abstract, last paragraph of introduction section, second paragraph of results, Figures 1 and 2 and legends, paragraph spanning columns 1-2 on page 10, last two paragraphs on page 11 in discussion section, 

WO 03/070752 A2 teaches display libraries (e.g., phage display, yeast display, ribosome display, cell display) comprising Fab or scFv antigen-binding TCR-like monoclonal antibody (mAb) fragments, wherein the TCR-like Fab or scFv bind specifically to an HLA class I complex (e.g., HLA-A2 heavy chain plus 2m light chain) comprising a specific peptide (e.g., a tumor cell peptide) bound in the HLA class I peptide binding groove.  WO 03/070752 A2 further teaches that these display libraries are probed for binding to the specific HLA/peptide complex and the method can include alternated positive and negative selection steps, wherein competing non-target complexes that lack the particular epitope or that have a mutated peptide epitope relative to the target epitope can be used in competition steps, wherein in subsequent steps, the amount of specific HLA/peptide complex is decreased, and wherein in negative selection steps such non-target complexes may also be used therein. In addition, WO 03/070752 A2 also teaches that non-target molecules can be used as competing molecules when binding a display library to the target (e.g., page 52 at lines 11-14).  

WO 03/070752 A2 teaches that between steps, the antibody fragments may be amplified, and subsequent positive and negative selections may be performed under similar or dissimilar conditions.  WO 03/070752 A2 teaches that the antibody fragments that specifically bind the target HLA/peptide complex must not bind to other HLA/peptide complexes, the peptide alone, or to empty (i.e., containing no bound peptide) same HLA complexes, the latter of which are unstable.  WO 03/070752 A2 teaches that the TCR-like antibodies exhibit binding characteristics as well as the fine specificity of a TCR-like molecule.  WO 03/070752 A2 teaches that in constructing the display library, variations are made in all three CDRs of a given variable domain, particularly of the heavy chain, by inserting diverse oligonucleotides that encode CDRs into the corresponding regions of the nucleic acid sequences encoding the antibody fragments.  (See entire reference, especially page 2 at lines 11-30, paragraph spanning pages 2-3, page 3 at lines 24-30, page 4 at lines 1-7, page 6 at lines 21-26, page 21 at lines 6-26, paragraph spanning pages 21-22, page 22 at lines 14-16, page 47 at lines 16-29, page 47 at lines 22-29, page 48-page 50 at line 13, page 52 at lines 8-14, page 56 at lines 14-21, page 98 at lines 4-7, claims 35, 37-39, 41 and 42).  

Denkberg et al teach that some T cells (TCRs on T cells) and some phage Fab TCR mimic antibodies can recognize a mutant peptide version of a wild-type peptide, but not the native peptide, wherein modification of either an anchor residue (the side chain of which is buried in a pocket in the HLA peptide binding groove) or a modification in a TCR contact residue can alter fine specificity of T cell or TCRm recognition (see entire reference, especially last two paragraphs in section spanning columns 1-2 on page 440 and discussion section).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have followed the directive of Vogelstein et al in predicting mutant peptides from intracellular proteins that can potentially bind to an HLA class I molecule such as the HLA-A2 molecule, testing said peptides for binding to an HLA molecule as a first step in producing antibody therapeutic and diagnostic reagents against HLA/mutated peptide complexes, making a phage display Fab (or other antigen-binding antibody fragment library such as scFv) TCR-like monoclonal antibody library against an HLA-A2/mutated peptide complex as per the teaching of Miller et al wherein the library is the phage display library taught by Miller et al or is a ribosome, cell surface or yeast display library as is taught by WO 03/070752 A2, and screening the library using combinations of negative and positive selection steps as is taught by WO 03/070752 A2, e.g., negatively selecting for the antibodies that bind to the empty (unstable and therefore partially unfolded) HLA/2m complexes, positively selecting for binding to the target HLA/2m/mutant peptide complex, including in the presence of competitor HLA/2m/wild-type peptide complex, negatively selecting out those antibodies that bind to HLA/2m/wild-type peptide complex, and any permutation thereof, including a plurality of repeated steps thereof, and including decreasing the amount of the amount of target complex while increasing the amount of competitor complex. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have amplified the antibodies that bind after the positive and negative selection steps as is taught by WO 03/070752 A2 and/or to have used a cell possessing the particular HLA class I complex and pulsed with synthetic target mutant peptide as the positive selection entity in the library screen as is also taught by WO 03/070752 A2. 



It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have selected a TCR mimic scFv or Fab that recognizes only the mutant peptide/HLA complex, as Denkberg et al teaches that such fine specificities exist for TCR mimic antibodies and for T cells and because one of ordinary skill in the art would have expected that cells having the normal non-mutated protein as well as cells having the mutated protein would be present in the subject. One of ordinary skill in the art would have been motivated to do this in order to produce TCR mimic scFv or Fab that would only recognize the tumors and not the cells expressing the wild-type protein.  

One of ordinary skill in the art would have been motivated to do this in order to produce candidate antigen-binding antibody fragments that can specifically recognize complexes of HLA/target mutant intracellular peptide for the purpose of development of cancer diagnostics, therapeutics, and research as is taught by WO 03/070752 A2 for TCR-like antibodies that specifically and selectively bind to HLA/2m/tumor peptide epitope complexes.  One of ordinary skill in the art would have been motivated to use cell surface target HLA/peptide complexes since the purpose of such diagnostics and therapeutics is to bind to the target complex on tumor cells, but not on cells expressing the wild-type protein.

With regard to the limitation recited in instant dependent claim 32 at part “a”, although WO 03/070752 A2 does not explicitly teach that the empty HLA-A2/2m complexes are unfolded, said reference does explicitly teach that these empty complexes are unstable, and hence one of ordinary skill in the art before the filing date of the claimed invention would have been aware that the HLA-A2heavy chain was partially unfolded. Therefore, the claimed method appears to be the same as the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

With additional regard to the steps recited in instant claims 32 and 33 are not in any particular order, WO 03/070752 A2 reference teaches these steps, and the steps also constitute routine optimization.

Applicant’s arguments have been fully considered but are not persuasive.

WO 03/070752 A2 does teach using a non-target complex as a competitor, contrary to Applicant’s argument.  In addition, Denkberg et al teach that it is possible to make scFv and Fab TCR-like antibodies that have fine specificity for a (single point) mutated version of a peptide that does not recognize the wild-type peptide, and it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made TCR-like antibodies having specificity to the mutated peptide but not the wild type peptide in order to produce reagents for therapy, targeting of and investigation tumor targets but not cells expressing wild type protein.

13.  Claims 30 and 32 are objected to because of the following informalities:  

     a) Claim 30 recites the limitation “a wild-type peptide” at line 8 which should be ‘the wild-type peptide’.

     b)  Claim 32 recites “positively selecting for scFv or Fab or T cell receptors that bind to the complex”, wherein there are more than one type of complex recited in ultimate base claim 30.

Appropriate correction is required.

14.  No claim is allowed.

15.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644